Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-30 are pending and under examination on merits for a kit consisting of a pair of antibodies to p16ink4a and Ki67 and detection agent for immunoenzymatic assay.

	Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 2/11/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Objection
The claim set contain two claims numbered as claim 3.  Applicant is require to make correction by cancelling one.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to new matter- Rabbit monoclonal anti-human Ki67
Claims 2, 13, 22, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 
It is noted that the claims 2, 13, 22, and 29 recite “rabbit monoclonal anti-Ki67 antibody”, which is not supported by the instant specification.  The instant specification as filed, although provides rabbit antibody to Ki67, does not provide sufficient support for the claims reciting “rabbit monoclonal anti-Ki67 antibody in those claims.
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims, or drawing as originally filed, applicant must in responding to this action, point out with particularity, where such support may be found.
The Federal Circuit has pointed out that under United States law, a description that does not render a claimed invention obvious cannot sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405. 

Written Description: structures of antibodies

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

The claims are broadly drawn to a kit comprising or consisting of a pair of primary antibodies and/or secondary antibodies and/or detecting agent, wherein the pair of antibodies are antibodies to p16ink4a and Ki67.  Thus, the claims encompass a kit comprising/consisting two antibodies without further defining the structures of antibodies. 
  The examples of the specification teaches:
Immunofluorescent Detection of the Over-Expression of p16INK4a and Ki67 in Samples of 
the Uterine Cervix (Double Staining). Sections of formalin fixed, paraffin embedded tissue samples of the cervix uteri were immunofluorescent stained using antibodies specific for p16INK4a and Ki67. 

The specification teaches rabbit anti-Ki67 antibody from Dianova, clone Ab-3 and mouse anti-human p16INK4a (MTM, page 28, line 6 and 15).
However, the specification is not clear on that the two antibodies are monoclonal rabbit monoclonal anti-human Ki67 and monoclonal anti- p16ink4a antibodies with structure definition. The Office could not verify the antibodies availability with limited resources as well.
INK4a and Ki67 which could be paired for staining Samples of the Uterine Cervix.
Thus, the claims recite a genus of antibodies to p16INK4a and Ki67 without structural definition.
Antibody has following characteristics:
The term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function.  Correlation between structure and function is less likely for antibodies than for other molecules.

The CDRs are generally considered to be the region of contact between the antibody and the antigen.  While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.

Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.

2008 guidelines indicated that describing an antigen may be sufficient to describe an antibody that binds to that antigen, even if none were produced.


Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information and structure of the antibodies in the claimed kit comprising/consisting of a pair of antibodies to p16INK4a and Ki67.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, merely stating antigen bound by antibodies would encompass a genus of antibodies in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen. Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the claimed kit comprising/consisting of a pair of the antibodies consisting of rabbit monoclonal anti-human Ki67 antibody and mouse monoclonal anti-human p16INK4a  does not meet the written description provision of 35 U.S.C. §112, first paragraph.  
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1, 3-11, 13-21, 23-28 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Henning et al ( US Patent 7,452,727).
Henning et al disclose a kit for double staining of two different markers and preferred marker pair p16 (p16INK4a) and Ki67 (page 4, line 34 and claim 4, line 10).  Henning et al disclose the kit comprises mouse antibodies (monoclonal antibodies) to at least two (a pair) of markers, p16 and Ki67, rabbit anti-mouse immunoglobulin (secondary antibody), signal amplification substances and staining agent (bridging page 5-6 and page 7). Henning et al also disclose that the anti-mouse immunoglobulin antibodies are peroxidase or alkaline phosphatase (ALP) conjugated, which give brown precipitate with substrate DAB and with fast Red as substrate of ALP to produce red precipitate (page 7, line 20+). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1.	Claim 1, 3-5, 8-10, 20-21, 23-24, and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klaes et al (Int. J. Cancer 92:276-284, 2001) in view of 
Medenica (US patent 5,744,585).
Klaes et al disclose two monoclonal antibodies to human p16INK4a and human Ki67 and immunohistochemical detection with the antibodies on human paraffin INK4a or anti-human Ki67 antibodies (page 277, right col Section, Immunohistochemistry).
Klaes et al do not teach a kit comprising the antibodies and alkaline phosphatase enzyme conjugated secondary antibody.
Formation of a kit using known component is within the purviews of one skilled in the art. For example, Medenica et al teach a kit comprising primary antibodies and various reactants (column 13, line 5-10, and figure 4).  Medenica et al further teach the kit comprising binding partner of the primary antibody, which is conjugated with various enzymes reacted with chromogens (page 13).  Specifically Medenica et al teaches the secondary antibody conjugated with peroxidase and developed with substrate chromogenic agent diaminobenzidine (brown color) and secondary antibody conjugated with alkaline phosphatase (page 6-8).
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to arrive at the claimed invention, a kit comprising the primary and secondary antibodies taught by Klaes in combination with the enzyme labeled secondary antibodies taught by Medenica with expected result. One skilled in the art would be motivated with reasonable expectation of success to pair the primary antibodies in cocktail and to form a kit that further includes peroxidase and alkaline phosphatase enzyme conjugated secondary antibodies for detecting the presence of complex of antibody-protein p16INK4a or antibody-Ki67 in human cervical specimen because Klaes et al have shown two primary antibodies to p16INK4a and Ki67 for human . 
2.	Claim 1, 3-5, 6-7, 8-10, 11-12, 14-19, 20-21, 23-24, 25,  26-27, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klaes et al (Int. J. Cancer 92:276-284, 2001) and Medenica et al (US patent 5744585) as applied above, further in view of Online published immunohistochemical staining protocol (neurodiscovery.harvard.edu, Feb 2001) OR Sigma-Aldrich secondary antibodies conjugated (published Oct 2002)
	The teachings of Klaes and Medenica et al are set forth above.
	The references do not teach FastRed used as substrate of alkaline phosphatase labeled secondary antibody to produce red signal (underlined claims above). 
	Online published immunohistochemical staining protocol (Online IH protocol, thereafter) teaches immunohistochemical staining with primary antibody, then alkaline phosphatase conjugated secondary antibody and developed with Vector Red that is nuclear FastRed (page 2, steps 6-8). 
Sigma-Aldrich teaches numbers of enzyme conjugated secondary antibodies including alkaline phosphatase conjugated to mouse or rabbit primary antibodies, which produce red signal with Fast Red (page 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention was made to use the FastRed as substrate to alkaline phosphate conjugated secondary antibody with expected result.  One skilled in the art would be motivated with reasonable expectation of success to includes peroxidase and alkaline phosphatase enzyme conjugated secondary antibodies for detecting the presence of p16INK4a and Ki67 in human cervical specimen to distinguish the staining of INK4a and Ki67 for human cervical tissues and detecting primary antibodies with two different secondary antibodies conjugated with different  enzymes peroxidase and alkaline phosphatase and Online IH protocol and Sigma-Aldrich have shown that alkaline phosphatase conjugated secondary antibody developed with FastRed substrate to give red signal.  Thus, the references in combination teach each and every limitation of the claims.  One skilled in the art would arrive at current invention without unexpected result.

Priority
For the purpose of art rejection below, the priority date for the examined claims has been given as Nov 2, 2020 based on the following reasons:
Applicant’s claims to earlier effective filing dates through US application, 16/579495 is acknowledged.  However, upon review of the application, it is noted that applications provides no support for claimed rabbit monoclonal anti-Ki67 antibody recited in the examined claims. Therefore, for the purposes of examining rabbit monoclonal anti-Ki67 antibody claimed in this application, the examiner has established for the effective priority dated as 11/2/2020, the filing date of the instant application, for the examined the claims encompassing rabbit monoclonal antibody.

3.	Claim 1, 2, 3-5, 6-7, 8-10, 11-12, 13, 14-19, 20-21, 22, 23-24, 25,  26-27, 28, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klaes et al (Int. J. Cancer 92:276-284, 2001) and Medenica et al (US patent 5744585) and Online published . 
	The teachings of Klaes, Medenica, online IH protocol/Sigma-Aldrich are set forth above.
	The references do not teach anti-Ki67 antibody is rabbit monoclonal antibody. 
	Kunder et al teach rabbit monoclonal anti-human Ki67 antibody, clone SP6 (table 1, line 22). Kunder et al teach a method of using the antibody to perform immunohistochemical staining with human control tissues (page 368, left col).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention was made to replace the mouse anti-human Ki67 antibody with a rabbit monoclonal anti-human Ki67 with expected result.  One skilled in the art would be motivated with reasonable expectation of success to use two different species antibodies against p16INK4a and Ki67 for detecting the presence of two proteins in a cocktail for one human cervical specimen to achieve one step staining with two colors, brown and red because Klaes et al have shown mouse monoclonal antibody to human p16INK4a and Kunder et al have shown rabbit monoclonal antibody to human Ki67 and Medenica and online IH protocol/Sigma-Aldrich have shown detecting primary antibodies with two different secondary antibodies conjugated with different enzymes peroxidase and alkaline phosphatase to produce different colors, brown and red.  Thus, the references in combination teach each and every limitation of the claims.  One skilled in the art would arrive at current invention without unexpected result.
2, 3-11, 12, 13-21, 22,  23-28, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Henning et al ( US 7452727) in view of Kunder et al (Toxicologic Patholgy 35: 366-375, 2007). 
	The teaching of Henning is set forth above. In addition, Henning et al also teach kit comprising mouse anti-rabbit secondary antibody (page 7, line 16+)
	Henning et al do not teach anti-Ki67 primary antibody is rabbit monoclonal antibody. 
	Kunder et al teach rabbit monoclonal anti-human Ki67 antibody, clone SP6 (table 1, line 22). Kunder et al teach a method of using the antibody to do immunohistochemical staining of mouse sample with human control tissues (page 368, left col) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention was made to replace the mouse anti-human Ki67 antibody with a rabbit monoclonal anti-human Ki67 with expected result.  One skilled in the art would be motivated with reasonable expectation of success to use two different species antibodies against p16INK4a and Ki67 for detecting the presence of two proteins in a cocktail for human cervical specimen to achieve one step staining with two colors, brown and red because Henning et al have shown mouse monoclonal antibody to human p16INK4a and Kunder et al have shown rabbit monoclonal antibody to human Ki67 and Henning et al have shown a kit comprising enzyme conjugated secondary antibodies conjugated with different  enzymes peroxidase and alkaline phosphatase to produce colors, brown and red precipitate in the presence of DAB and FastRed  Thus, the references in combination teach each and every limitation of the claims.  One skilled in the art would arrive at current invention without unexpected result.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Over Patents:

1.	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 8,975,036 (‘036) in view of Medenica et al (US patent 5744585).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a method of using the same material that is claimed in the instant application.  The claimed materials used in method of the patent would anticipate the currently claimed invention.

s 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 11-12 of U.S. Patent No. 8,367,353 (‘353) in view of Medenica et al (US patent 5744585).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a method of using the same material that is claimed in the instant application.  The claimed materials used in method of the patent in view of the kit of Medenica would be obvious over the currently claimed invention.
The instant claims are drawn to:
 A kit comprising a pair of antibodies to against p16INK4a and Ki67 in a cocktail and detecting agent for determining presence of two proteins for one human cervical specimen, wherein the detecting agent comprising secondary antibodies conjugated with enzymes and stained with chromogen substrate.

The ‘036 patent claims:
a method of discriminating cervical pre-neoplastic and neoplastic lesion comprising determining the levels of p16INK4a and Ki67 in the cervical tissues with antibodies and detectable labeled agents that recognize the antibodies, wherein detectable labeled agents conjugated with enzymes and staining by substrate chromogen. 

The ‘353 patent claims:
a method of discriminating cervical pre-neoplastic and neoplastic lesion comprising determining the expressions of first protein p16INK4a and second protein Ki67 in the cervical tissues with antibodies that recognize the proteins with immunoassay.

The ‘036 and ‘353 patent do not claim a kit. However, formation of a kit using known component is within the purviews of one skilled in the art as set forth in Medenica et al above. Since the both patents claim a method of using the same materials, antibodies to proteins p16INK4a and Ki67 and which antibodies are claimed in the instant application.  The claimed materials used in methods of the both patents in view of the kit of Medenica would be obvious over the currently claimed invention. 


Over Applications:
1.	Claims 1-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10-11 of copending Application No. 14/249259 (‘259) in view of Medenica et al (US patent 5744585).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims a method of using the same material that is claimed in the instant application.  The claimed materials used in method of the patent in view of the kit of Medenica would be obvious over the currently claimed invention.
The instant claims are drawn to:
 A kit comprising a pair of antibodies to against p16INK4a and Ki67 in a cocktail and detecting agent for determining presence of two proteins for one human cervical specimen, wherein the detecting agent comprising secondary antibodies conjugated with enzymes and stained with chromogen substrate, wherein the secondary antibodies conjugated with enzymes are peroxidase and alkaline phosphatase, which react with substrate DAB and FastRed to give brown and red signal.

The claims of application ‘259 are drawn to:
a method of preparing a biopsy sample for IH comprising chromogenic-based immunohistochemical reaction with anti-p16INK4a and anti-Ki67 monoclonal antibodies results in deposition of DAB in anti-p16INK4a antibody and FastRed in anti-Ki67 antibody.   

The ‘‘259 application does not claim a kit. However, formation of a kit using known component is within the purviews of one skilled in the art as set forth in Medenica et al above. Since the ‘259 application claims a method of using the same materials, antibodies to proteins p16INK4a and Ki67, which antibodies are claimed in the instant application.  The claimed materials used in methods of the ‘259 application in view of the kit of Medenica would be obvious over the currently claimed invention. 
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

2.	Claims 1-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -5, 7-12, 15-19 and 21-25 of copending Application No. 16/579495 (‘495) in view of Medenica et al (US patent 5744585).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims a method of using the same material that is claimed in the instant application.  The claimed materials used in method of the application in view of the kit of Medenica would be obvious over the currently claimed invention.
The instant claims are drawn to a kit as set forth above.

The claims ‘495 are drawn to:
A method of preparing a cytological or histological specimen for microscopic analysis, the method comprising immunoenzymatically staining human p161NK4a protein with a first chromogenic dye and immunoenzymatically staining human Ki67 protein with a second chromogenic dye, wherein the first chromogenic dye and the second chromogenic dye are selected such that an individual cell of the1NK4protein and the human Ki67 protein appears as a brown-stained cell with a red-stained nucleus, 
wherein the staining human p161NK4a and Ki67 are monoclonal antibodies binding thereof, which bind with secondary antibodies conjugated with peroxidase and alkaline phosphatase reacted with DAB and FastRed respectively.

The ‘‘495 application does not claim a kit. However, formation of a kit using known component is within the purviews of one skilled in the art as set forth in Medenica et al above. Since the ‘495 application claims a method of using the same materials, antibodies to proteins p16INK4a and Ki67 and secondary antibody conjugated with peroxidase and alkaline phosphatase enzymes, which antibodies are claimed in the . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
It has been noted that the instant application is a continuation of '495 application.  However, the patent law has prohibited one invention being claimed twice unless a filing a Terminal Claimer (TD) to link the two patents together.  For this case filing a TD is necessary to obviate the rejection. 

3.	Claims 1-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 17/086852 (‘852) in view of Medenica et al (US patent 5744585).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims a method of using the same material that is claimed in the instant application.  The claimed materials used in method of the application in view of Medenica would be obvious over the currently claimed invention.
The instant claims are drawn to a kit as set forth above.

	The claims of ‘852 application are drawn to:
A method comprising: reacting a formalin fixed paraffin embedded human specimen with a pair of primary antibodies consisting of an anti-human p16INK4a monoclonal antibody and an anti-human Ki67 monoclonal antibody under conditions sufficient to specifically bind (i) the anti-human p16INK4a monoclonal antibody to human p16INK4a protein included in the formalin fixed paraffin embedded human specimen, and (ii) the anti-human Ki67 monoclonal antibody to human Ki67 protein included in the formalin fixed paraffin embedded human specimen; reacting the anti-human p16INK4a monoclonal antibody bound to the formalin fixed paraffin embedded human specimen with a secondary antibody specific to the anti- human p16INK4a monoclonal antibody, wherein the secondary antibody specific to the anti-human p16INK4a monoclonal antibody is associated with a peroxidase enzyme; reacting the formalin fixed paraffin embedded human specimen with a substrate for the peroxidase enzyme; reacting the anti-human Ki67 monoclonal antibody bound to the formalin fixed paraffin embedded human specimen with a secondary antibody specific to the anti-human Ki67 monoclonal antibody, wherein the secondary antibody specific to the anti-human Ki67 monoclonal antibody is associated with an alkaline phosphatase enzyme; and reacting the formalin fixed paraffin embedded human specimen with a substrate for the alkaline phosphatase enzyme, wherein a precipitate of the substrate of the peroxidase enzyme and a precipitate the substrate of the alkaline phosphatase enzyme comprise distinguishable chromogenic reporter signals,
Wherein the the anti-human p16INK4a monoclonal antibody is a mouse monoclonal antibody, and wherein the anti-human Ki67 monoclonal antibody is a rabbit monoclonal antibody,  
wherein the substrate for the peroxidase enzyme comprises 3,3'- diaminobenzidine with brown signal, and 
wherein the substrate for the alkaline phosphatase enzyme comprises FastRed.

The ‘‘852 application does not claim a kit. However, formation of a kit using known component is within the purviews of one skilled in the art as set forth in Medenica et al above. Since the ‘852 application claims a method of using the same materials, antibodies to proteins p16INK4a and Ki67 and secondary antibody conjugated with peroxidase and alkaline phosphatase enzymes and which antibodies are all claimed in the instant application.  The claimed materials used in methods of the ‘852 application in view of the kit of Medenica would be obvious over the currently claimed invention. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642